BARD, District Judge.
This is a motion by plaintiff for the production of certain medical reports under Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. The action was brought to recover damages for injuries to plaintiff allegedly caused by defendant’s negligence.
Plaintiff moved for the production of “copies of all hospital, doctor, clinical, and X-ray reports received by the defendant from any and all sources, including those received from physicians in Toledo, Ohio, pertaining to the plaintiff.”
Defendant objects to the motion on the ground, inter alia, that the motion fails to designate the documents sought with particularity and is otherwise vague and indefinite. I think defendant’s objection is well taken.
*84It is an essential element of a motion to produce documents that those documents which the moving party desires to be produced be designated with reasonable particularity. Peltz v. Carolina Bagging Co., D.C.S.D.N.Y., 1 F.R.D. 443; Vendola Corporation v. Hershey Chocolate Corporation, D.C.S.D.N.Y., 1 F.R.D. 359; United Mercantile Agencies v. Silver Fleet Motor Express, Inc., D.C.W.D.Ky., 1 F.R.D. 709. A' request for all documents in the possession of defendant relating to a particular matter is not sufficiently specific to come within the requirement. Vendóla Corporation v. Hershey Chocolate Corporation, suprá. Unless this requirement is satisfied, a judge granting the motion to produce and the.party against whom the order is directed will be unable to ascertain when the order has been fulfilled. Plaintiff is subjected to no undue hardship by this provision. Rules 26 and 33 of the Federal Rules of Civil Procedure, 28 U.S. C.A. following sectipn 723c, provide means enabling plaintiff to obtain adequate information to identify the documents desired. Clark v. Chase Nat. Bank of City of New York, D.C.S.D.N.Y., 2 F.R.D. 94.
Plaintiff’s motion for production of documents is, denied.